—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered June 30, 1999, which, to the extent appealed from as limited by the brief, denied defendants’ motion for summary judgment insofar as such motion sought dismissal of plaintiffs third, fourth, fifth and seventh causes of action, unanimously affirmed, with costs.
Summary judgment dismissal of these causes of action was properly denied in light of questions of fact as to whether defendants, as plaintiff has alleged, engaged in a bad faith effort to thwart plaintiffs tenancy while negotiating with a more affluent competitor of plaintiffs. Plaintiffs allegations, if proved *282with the benefit of discovery, which we note plaintiff has not yet been afforded, could support plaintiffs claims for rescission (see, Clanton v Smith, 170 AD2d 643, lv denied 78 NY2d 852), constructive eviction (see, Johnson v Cabrera, 246 AD2d 578, 579), breach of quiet enjoyment, and breach of the implied covenant of good faith and fair dealing (see, Just-Irv Sales v Air-Tite Bus. Ctr., 237 AD2d 793, 794-795). We have considered defendants’ remaining arguments and find them unavailing. Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.